DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,439,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the third area of the present application is equivalent to the bent area as recited in the claims of US Patent ‘017.
As to claim 1 of Application ‘506, claim 1 of US Patent’017 discloses:
1. A display apparatus comprising: a substrate having a first area, a second area, and a third area disposed therebetween, the substrate being bent at the third area; an inorganic insulating layer disposed over the substrate and comprising an opening or groove overlapping the third area; an organic material layer filling the opening or groove; and a first conductive layer extending from the first area to the second area through the third area, disposed over the oranic material layer, and comprising a multipath portion having a plurality of thorugh holes, wherein a length of the multipath portion, in a direction from the first area to the second area, is greater than a width of the opening or groove, in the direction from the first area ti the second area and wherein a length of the opening or groove, in the direction from the first area to the second area, is larger than a length of the third area in the direction from the first area tot eh second area.
As to claim 2 of Application ‘506, claims 2-3 of US Patent’017 discloses:

2. The display apparatus of claim I, wherein an area of the opening or groove is greater than an area of the third area.  

As to claim 3 of Application ‘506, claim 4 of US Patent’017 discloses:
3. The (display apparatus of claim I , further comprising a second conductive layer disposed in either the first area or the second area at a different laver from that of the first conductive layer, the second conductive layer being electrically connected to the first conductive layer.  

As to claim 4 of Application ‘506, claim 5 of US Patent’017 discloses:
4. The display apparatus of claim 3, wherein a ductility of the first conductive layer is greater than a ductility of the second conductive layer.  

As to claim 5 of Application ‘506, claim 6 of US Patent’017 discloses:
5. The display apparatus of claim 3, wherein an end of the organic material layer in a direction from a center of the organic material layer to the second conductive laver is farther from the center of the organic material layer than a point wher-e the first conductive layer and the second conductive layer contact each other.  

As to claim 6 of Application ‘506, claim 7 of US Patent’017 discloses:
6. The display apparatus of claim 1. wherein at least one of a first end of the multipath portion facing a center of the first area and a second end of the multipath portion in a direction from the first area to the second area is disposed over the inorganic insulating layer.  

As to claim 7 of Application ‘506, claim 8 of US Patent’017 discloses:
7. The display apparatus of claim 6, wher-cin the multipath portion overlaps the third area.  

As to claim 8 of Application ‘506, claim 9 of US Patent’017 discloses:

8. The display apparatus of claim 1, wherein a first end of the multipath portion facing a center of the first area and a second end of the multipath portion in a direction from the first area to the second area are disposed over the inorganic insulating layer.

As to claim 9 of Application ‘506, claim 10 of US Patent’017 discloses:  
9. The display apparatus of claim 8, wherein the multipath portion overlaps the third area.

As to claim 10 of Application ‘506, claim 11 of US Patent’017 discloses:
10. The display apparatus of claim 1, wherein the plurality of through11 holes is arranged in a row alone an extension direction of the first conductive layer.  

As to claim 11 of Application ‘506, claim 12 of US Patent’017 discloses:
I I. The display apparatus of claim 10. Wherein a first edge of the first conductive layer disposed at one side of an extension center axis of the first conductive layer comprises first concave portions corresponding to spaces between the plurality of through holes, and a second edge of the first conductive layer disposed at another side of the extension center axis comprises second concave portions corresponding to the spaces between the plurality of through holes.  

As to claim 12 of Application ‘506, claim 13 of US Patent’017 discloses:
12. The display apparatus of claim I, wherein the plurality of through holes are arranged along an extension direction of the first conductive layer, wherein the plurality of through holes comprises: first through holes each of which has a center at one side of an extension center axis: and second through holes each of which has a center at another side of the extension center axis.  

As to claim 13 of Application ‘506, claim 14 of US Patent’017 discloses:



As to claim 14 of Application ‘506, claim 15 of US Patent’017 discloses: 
14. The display apparatus of claim 13, Wherein a first edge of the first conductive layer at the one side of the extension center axis comprises first concave portions corresponding to the plurality of second through holes, and a second edue of the first conductive layer at the other side of the extension center axis comprises second concave portions corresponding to the plurality of first through holes.  

As to claim 15 of Application ‘506, claim 16 of US Patent’017 discloses:
15. The display apparatus of claim I , further comprising, a protection film disposed over a bottom surface of the substrate, the protection film comprising a first protection film base disposed over the bottom surface of the substrate and corresponding to at least a part of the first area, and a first adhesive laver disposed between the substrate and the first pr1otection film base.  

As to claim 16 of Application ‘506, claim 17 of US Patent’017 discloses:
16. The display apparatus of claim 15, wherein a first end of the multipath portion facing a center of the first area is disposed farther from a center- of the third area than an end of the first protection film base facing the center- of the third area.  

As to claim 17 of Application ‘506, claim 18 of US Patent’017 discloses:
17. The display apparatus of claim 15, wherein the protection film further comprises: a second protection film base that is spaced apart from the first protection film base and is disposed over the bottom surface of the substrate and corresponding to at least a part of the second area, anti a second adhesive layer disposed between the substrate and the second protection film base.  

As to claim 18 of Application ‘506, claim 19 of US Patent’017 discloses:

.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochi (2019/0189035) discloses an organic display device.
Shishido (20160079333) discloses a display device.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813